Exhbit 10.53
 
ASSET PURCHASE AGREEMENT


 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 16th day of
May, 2011 (the “Effective Date”) by and among Madison Brothers Investments, LLC,
(“Madison”) a Kentucky limited liability company (the “Seller”) and US Natural
Gas Corp, (“USNG”) a Florida for profit corporation (the “Buyer”).
 
RECITALS
 
A. Madison Brothers Investments, LLC, a Kentucky limited liability company
(“SELLER”) is the owner of (i) certain leases located in the county of Edmonson
in Kentucky (ii) certain wells on said leases (iii) certain fixtures on wells,
field equipment, and supplies (iv) and certain mineral rights; and
 
B. US Natural Gas Corp, a Florida corporation (“USNG”) is in the business of
exploration and production for oil and natural gas and has operations in the
state of Kentucky.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:
 


ARTICLE I
 
THE PURCHASE AND SALE
 
1.1 Agreement to Purchase and Sell. The Sellers agree to sell and transfer to
the Buyer, and the Buyer agrees to purchase and accept from Sellers pursuant to
the terms and conditions set forth in this Agreement the following assets (the
“Purchased Assets”) of Sellers:
 
A. All of Seller's rights, title and interests (of whatever kind or character,
whether legal or equitable, and whether vested or contingent) in and to the oil,
gas and other minerals in and under and that may be produced from the lands
known as the Pine Grove field located in Edmonson County Kentucky and further
described in Exhibit A and wells described in Exhibit B including, without
limitation, interests in oil, gas and/or mineral leases covering any part of the
lands, overriding royalty interests, production payments, and net profits
interests in any part of the lands or leases, fee royalty interests, fee mineral
interests, and other interests in oil, gas and other minerals in any part of the
lands, whether the lands are described in any of the descriptions set out in
Exhibit A or by reference to another instrument for description, even though the
Seller's interests may be incorrectly described in, Exhibit A;


 
1

--------------------------------------------------------------------------------

 


 
(i)  Seller makes no warranties as to the validity of any lease or ownership in
any well other than what is of public record and Buyer has been afforded the
right to examine all records to their satisfaction with regard to the validity
of any title, lease, or property ownership described herein.  As of the closing
date Seller warrants that the following leases are valid to the best of their
knowledge and affirm that there are no existing or pending actions or threats of
actions by any landowners with regard to the leases.  The following leases are
considered to be held by production with sales of oil being executed on the
following dates:

 

  W.A. Vincent     3-11-11     Elizabeth Graham   3-11-11     Guy Wilson
 3-11-11     Ward Watt 11-23-10     Parsley 10-20-10  

 
B. All right, title, and interests of Seller in all presently existing and valid
oil, gas and/or mineral unitization, pooling, and/or communitization agreements,
declarations, and/or orders and the properties covered or included in the units
(including, without limitation, units formed under orders, rules, regulations,
or other official acts of any federal, state or other authority having
jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any "working interest units" (created under operating
agreements or otherwise) which relate to any of the Properties described in
subparagraph a. above;
 
C. All rights, title and interests of Seller in all presently existing and valid
production sales (and sales related) contracts, operating agreements, and other
agreements and contracts which relate to any of the Properties described in
subparagraphs a. and b. above, or which relate to the exploration, development,
operation, or maintenance of the Properties or the treatment, storage,
transportation, or marketing of production from or allocated to the Properties;
 
D. All rights, title and interests of Seller in and to all materials, supplies,
machinery, equipment, improvements, and other personal property and fixtures
(including, but not limited to the Properties, all wells, wellhead equipment,
pumping units, flow lines, tanks, buildings, injection facilities, salt water
disposal facilities, compression facilities, gathering systems, and other
equipment), all easements, rights-of-way, surface leases, and other surface
rights, all permits and licenses, and all other appurtenances, used or held for
use in connection with or related to the exploration, development, operation, or
maintenance of any of the Properties described in subparagraphs a. and b. above,
or the treatment, storage, transportation, or marketing of production from or
allocated to the Properties as further described as Exhibit C.


E. The mineral rights underlying 182 acres, or thereabout, as further described
as Exhibit D and conveyed to Seller via Quit Claim Deed, as Exhibit E, which was
conveyed to Seller by Bobby Logsdon dated February 28, 2011 and recorded with
the clerk of Edmonson County in the state of Kentucky in Lease Book No. C26 Page
391-392.


The assets and property described in paragraphs A through E (the "Assets") shall
be transferred through assignment or conveyance of deed from Seller to the Buyer
and or its designee, and Seller has not knowingly allowed any liens, claims or
encumbrances. 


 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any liability, outside of any
liabilities defined in the leases, related to the Assets or any other
liabilities of Seller.
 
1.2 Consideration. In exchange for the sale and transfer, through assignment or
conveyance, by the Seller of the Purchased Assets to the Buyer, the Buyer
agrees, subject to the terms of this Agreement, to pay to the Seller Two Hundred
Thousand and no/100 Dollars ($200,000.00) (the “Purchase Price”). The Purchase
Price shall be allocated as follows:
 
Above Surface Well Equipment
  $ 90,000.00  
Leaseholds, Below Surface Well Equipment
    75,000.00  
Field Equipment not attached to Well; i.e. Tank Battery, electrical, separator
    15,000.00  
Mineral Rights (182 acres)
    20,000.00  
TOTAL
  $ 200,000.00  

 


A. Upon execution of the Term Sheet, the sum of Ten Thousand and no/100 Dollars
($10,000.00) was paid by Buyer to Seller via bank draft.
 
B. At closing, the sum of One Hundred Ninety Thousand and no/100 Dollars will be
paid to seller in cash, certified funds, or by wire transfer of immediately
available funds to seller.


C. Taxes - Seller shall be responsible for all taxes relating to the Properties
prior to the Effective Date.  Buyer shall be responsible for all taxes
(exclusive of federal, state or local income taxes due by Seller) relating to
the Property from and after the Effective Date. Seller shall pay and bear all
documentary or transfer taxes resulting from this transaction.


1.3 Adjustments, Assumptions and Payments.
 
A. Effective the date of this agreement, Seller shall not be entitled to solicit
future revenue generation from production of oil and gas on the real properties
covered by the leases, except in the event to secure any leases listed in
Exhibit A.


B. Buyer shall be responsible for the preparation, filing, and payment of all
assignments, each form #ED-13 well transfer, any county, state, or federal
registration, this agreement, deeds, and any other collateral documents with the
appropriate governmental agencies.
  
1.4 Closing Deliveries. Closing shall be set for May 16, 2011 at the office of
Seller. At the Closing:
 
A. Seller as applicable will deliver to Buyer:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
an #ED-13 well transfer form for each well being transferred from Seller to
Buyer and/or its designee;  Buyer shall prepare all transfer forms;

 
 

 
(ii)
a bill of sale conveying to Buyer the Personal Property as defined in
Section 1.1.D, free and clear of all liens, claims and encumbrances;

 
 

 
(iii)
an executed assignment of each lease listed in Exhibit F. Buyer shall prepare
all assignments utilizing Exhibit F;

 
 

 
(iv)
an executed quitclaim deed for the 182 acres of mineral rights noted in
Exhibit D. Buyer shall prepare said quitclaim deed utilizing exhibit E;

 
 
(v)
such other assignments, certificates of title, registrations, transfer tax
declarations or certificates and other instruments of transfer and conveyance as
may reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and its legal counsel and executed by Seller, as the case may be;

 
 
(vi)
any original maps of leases, e-logs, down-hole camera videos, or any additional
documentation pertaining to the individual wells, leases, or operations in
general and;

 
B. Buyer will deliver to Seller:
 
 
(i)
the Purchase Price by wire transfer or certified funds to an account specified
bythe Seller in writing and delivered to Buyer at least one-business day before
the Closing Date.

   
ARTICLE II


REPRESENTATIONS AND WARRANTIES
 
2.1 Representations by Buyer. The Buyer hereby represents and warrants unto the
Sellers that the following statements are true, correct, and complete as of the
date of this Agreement and will be true, correct, and complete as of the Closing
Date:
 
A.  Organization and Power. The Buyer is duly organized, validly existing, and
in good standing under the laws of the State of Florida and has full right,
power, and authority to enter into this Agreement and to assume and perform all
of its obligations under this Agreement; and, the execution and delivery of this
Agreement and the performance by the Buyer of its obligations hereunder have
been duly authorized by all requisite action of the Buyer and require no further
action or approval of the Buyer’s members or of any other individuals or
entities is necessary in order to constitute this Agreement as a binding and
enforceable obligation of the Buyer. This Agreement constitutes the legal, valid
and binding obligation of the Buyer, enforceable against such entity in
accordance with its terms. Buyer is qualified to do business in Kentucky at the
time of this agreement.


 
4

--------------------------------------------------------------------------------

 
 
B.  Non-contravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by the Buyer has resulted, or will result, in
any violation of, or default under, or result in the acceleration of, any
obligation under the Buyer’s organizational documents, mortgage, indenture, lien
agreement, note, contract, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to the Buyer.


C.  Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting the Buyer in any court or before any arbitrator
or before any federal, state, municipal, or other governmental department,
commission, board, bureau, agency or instrumentality which (i) in any manner
raises any question affecting the validity or enforceability of this Agreement,
or (ii) could materially and adversely affect the ability of the Buyer to
perform its obligations hereunder, or under any document to be delivered
pursuant hereto. 


D.  Consents. Except as may otherwise be set forth in Schedule 2.1(d) hereof,
each consent, approval, authorization, order, license, certificate, permit,
registration, designation, or filing by or with any governmental agency or body
necessary for the execution, delivery, and performance of this Agreement or the
transactions contemplated hereby by the Buyer has been obtained or will be
obtained on or before the Closing Date.
 
E.  Brokerage Commission. The Buyer has negotiated by separate agreement to pay
a leasing and consulting fee to Republic Exploration, LLC located at 109 Kelsey
Circle, Russellville KY 42276 with payment to be made on or before the closing
of this transaction.  Republic has not offered any form of legal services
pertaining to this transaction to either party and acts as a leasing agent only
for the benefit of the parties.  Fees paid under the consulting agreement
between the buyer and Republic represent a leasing fee and consulting fee only
and shall continue after the closing with the development of the Pine Grove
field.  No other commissions or finder’s fees shall be due by either party for
this transaction.
 
2.2 Representations by Sellers.  Each Seller, jointly and severally, hereby
represents and warrants unto the Buyer that each and every one of the following
statements is true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing Date:
 
A.  Organization and Power. The Seller is duly organized, validly existing, and
in good standing under the laws of the state of its organization. Seller has
full right, power, and authority to enter into this Agreement and to assume and
perform all of its obligations under this Agreement; and the execution and
delivery of this Agreement and the performance by the Seller of its obligations
hereunder have been duly authorized by all requisite action of Seller and
require no further action or approval of Seller’s members or managers or
directors or shareholders, as the case may be, or of any other individuals or
entities in order to constitute this Agreement as a binding and enforceable
obligation of the Seller. This Agreement constitutes the legal, valid and
binding obligation of each Seller, enforceable against such entity in accordance
with its terms.


B.  Non-contravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by Seller has resulted, or will result, in any
violation of, or default under, or result in the acceleration of, any obligation
under the their organizational documents, or any regulations, mortgage,
indenture, lien agreement, note, contract, permit, judgment, decree, order,
restrictive covenant, statute, rule, or regulation applicable to it.
 
 
5

--------------------------------------------------------------------------------

 
 
C.  Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting Seller in any court or before any arbitrator or
before any federal, state, municipal, or other governmental department,
commission, board, bureau, agency or instrumentality which (A) in any manner
raises any question affecting the validity or enforceability of this Agreement,
(B) could materially adversely affect the business, financial position, or
results of operations (C) could affect the ability of the Seller to perform its
obligations hereunder, or under any document to be delivered pursuant hereto, or
(D) could create a lien on the Property..
 
D.  Operation. The personal property, wells, structures, and equipment of the
Seller are sold in “as is” condition and after the Closing shall be in
substantially the same manner as conducted prior to the Closing.
 
E.  Title and Other Examinations and Curative.
 
 
(i)  Prior to Closing, Buyer shall examine title to the Properties at its own
expense.  However, Seller shall make available to Buyer all of Seller's title
opinions, certificates of title, abstracts of title, title data, records and
files relating to the Properties (including without limitation all well files
and well logs) and information relating to the Properties as soon as possible
after the execution of this Agreement. In the event that title or leases related
to the Properties are not satisfactory, or if the Properties are otherwise not
as represented, Buyer will afford the Seller the opportunity to correct the
issue raised or adjust the Purchase Price by an amount agreeable to both
parties.  Seller shall promptly furnish Buyer a copy of all gas contracts, gas
transportation and treating agreements, operating agreements and all amendments
to each, and provide a schedule showing the status of any gas balancing, take or
pay, or other similar arrangements.

 
 
(ii) If Buyer's review and appraisal of the title, leases, data, contracts and
agreements reflects such data, contracts, or agreements are materially
different, and that such difference results in a material difference in the
value of the Properties, from those assumed by Buyer at the time of its March
15, 2011 offer, Buyer may request renegotiations of the Purchase Price to
reflect the adverse changes. Except for title matters, Buyer must exercise this
option, if applicable, on or before May 13, 2011 or any material differences
shall be deemed waived, but without prejudice to Buyer's other rights under this
Agreement.

 
G.  Personal Property.  The Personal Property consists of all supplies,
equipment, fixtures, and all personal property located in or at individual
wells, on the leases, and in storage on said leases, as further listed in
Exhibit C, all of which is owned by Seller. Each item of personal property is
sold "as is". 


H.  Environmental Matters.  To the best of Sellers’ knowledge: (A) Seller has
not been and is not in violation of or liable under, any environmental
law.  There is no basis for and no pending or threatened order, notice, or
communications pertaining to any environmental issues.  Buyer shall rely on its
own environmental assessment of the assets contained herein and is purchasing
said assets “as is, where is”.  Buyer shall have the right to perform its own
environmental assessment of the assets to be transferred under the same terms
and conditions as set forth herein for the title assessment.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(i)  There are no pending or, to the knowledge of Buyer, threatened claims,
encumbrances, or other restrictions of any nature, resulting from any
environmental, health and safety liabilities or arising under or pursuant to any
environment law, with respect to or affecting the leases or any other properties
and assets (whether real, personal, or mixed) in which Seller has or had an
interest.



I. Assets.  Seller owns and has good marketable title to the Assets and
Property, in each case free and clear and has not knowingly permitted any liens,
claims and encumbrances.
 
J. Agreements. Exhibit G contains a complete list of all contracts, agreements,
undertakings (whether written or oral), and instruments that are not described
in any other Exhibit to this Agreement that constitute a part of the Properties
or by which the Properties are bound or subject.
 
ARTICLE III
 
COVENANTS OF SELLERS
BEFORE CLOSING
 
3.1. Access and Investigation.  Between the date of this Agreement and the
Closing Date with reasonable advance notice from Buyer, Seller will (a) afford
Buyer and its representatives and prospective lenders and their representatives
full and free access to the personnel, properties (including subsurface
testing), contracts, books and records, and other documents and data of Seller
as is relevant to the operations specific to this acquisition, (b) furnish such
persons with copies of all such contracts, books and records, and other
documents and data relating to the business as Buyer may reasonably request
which are specific to the operations, and (c) furnish such persons with such
additional financial, operating and other data and information relating to the
business as Buyer may reasonably request.
 
3.2. Operation of the Business.  Between the date of this Agreement and the
Closing Date, Seller will (a) conduct the business only in the ordinary course
of business, (b) use its best efforts to preserve intact the current business
organization, keep available the services of its current employees and agents,
and maintain relations and goodwill with its suppliers, customers, landlords,
lessors, employees, agents and others having business relationships with Seller
as relates to the pending agreement.,
 
3.3 Negative Covenant.  Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller will
not (a) make any modifications to any material contract or any governmental
authorization or (b) remove any Equipment, except as further defined in Section
1.3.a, (c) attempt to generate revenue from any production.
 
3.4 Required Approvals.  As promptly as practicable after the date of this
Agreement, Seller will make all filings that are required by law to consummate
the contemplated transactions.  Between the date of this Agreement and the
Closing Date, Seller will (a) cooperate with Buyer with respect to all filings
that Buyer elects to make or that Buyer is required by law to make in connection
with the contemplated transactions.


 
7

--------------------------------------------------------------------------------

 
 
3.5 Notification.  Between the date of this Agreement and the Closing Date, the
Sellers will promptly notify Buyer in writing if Seller becomes aware of (a) any
fact or condition that causes or constitutes a breach of any of Seller's
representations and warranties as of the date of this Agreement, (b) the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence or
discovery of such fact or condition, (c) any material development affecting the
leases or Property and the operations and results of operations related to the
leases or Property; or (d) any material development affecting the ability of
such party to consummate the transactions contemplated by this Agreement.
  
3.6 Covenants to Remedy Breaches.  Without limiting the obligations of Seller
set forth in this Agreement, Seller covenants to use all reasonable efforts
within its control (i) to prevent the breach of any representation or warranty
of such Seller hereunder and (ii) to satisfy all covenants of such Seller
hereunder.
 
3.7 Damage or Destruction of Assets.  In the event of destruction or material
damage, at or before the moment of Closing, of any of the assets, then Buyer
shall have the right to terminate this Agreement.


3.8 Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
excess royalty, overriding royalty interests, and other payments due under or
with respect to the Properties have been properly and timely paid.  All ad
valorem, property, production, severance, and other taxes based on or measured
by the ownership of the Properties or the production from the Properties have
been properly and timely paid.  All expenses payable under the terms of the
contracts identified in Exhibit G have been properly and timely paid except for
expenses currently paid, prior to delinquency, in the ordinary course of
business.  All proceeds from the sale of production are being properly and
timely paid to Seller by the purchasers of production, without suspense.


3.9 Pricing.  The prices being received for production do not violate any
contract, law or regulation.  Where applicable, all of the wells and production
from the wells have been properly classified under appropriate governmental
regulations.


3.10 Production Balances.  Except as disclosed to Buyer in writing, none of the
purchasers under any production sales contracts are entitled to "makeup" or
otherwise receive deliveries of oil or gas at any time after the Effective Date
without paying, at such time, the full contract price for oil or gas.  No person
is entitled to receive any portion of the interest of Seller in any oil or gas,
or to receive cash or other payments to "balance" any disproportionate
allocation of oil or gas under any operating agreement, gas balancing and
storage agreement, gas processing or dehydration agreement, or other similar
agreements.


3.11 Well Status.  There are no Wells located on the Properties that:  (a)
Seller is currently obligated by law or contract to plug and abandon; (b) Seller
will not be obligated by law or contract to plug or abandon with the lapse of
time or notice or both because the Well is not currently capable of producing in
commercial quantities; (c) are subject to exceptions to a requirement to plug
and abandon issued by a regulatory authority having jurisdiction over the
Properties; or, (d) to the best knowledge of Seller, have been plugged and
abandoned but have not been plugged in accordance with all applicable
requirements of each regulatory authority having jurisdiction over the
Properties.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
COVENANTS OF BUYER PRIOR TO CLOSING
 
4.1 Required Approvals.  As promptly as practicable after the date of this
Agreement, Buyer will make all filings that it is required by law to make to
consummate the contemplated transactions.  Between the date of this Agreement
and the Closing Date, Buyer will (a) cooperate with Seller with respect to all
filings Seller elects to make or that it is required by law to make in
connection with the contemplated transactions.
 
4.2 Best Efforts.  Buyer will use its best efforts to cause the conditions in
Article VI to be satisfied; provided, however, that Buyer will not be required
to make any material change to its business, dispose of any material asset,
expend material funds, incur any material burden or take actions that would
result in a material adverse change in the benefits to Buyer of this Agreement
and the contemplated transactions.


ARTICLE V
 
INSPECTION PERIOD
 
5.1 Inspection Period.  Buyer shall have a due diligence period (the “Inspection
Period”) beginning on the date this Agreement is executed by all parties and
expiring at closing.
 
5.2 Inspection.  (a) At any reasonable time and from time to time during the
Inspection Period, Buyer shall have the right to fully inspect the titles,
leases, wells, bonds and field equipment to satisfy itself as to the condition
of the assets. Seller shall use its best efforts to assure that Buyer has access
to the Properties during normal business hours, and Seller shall provide all
available information concerning the Properties the Buyer may reasonably request
to assist Buyer in making such determinations.
 


ARTICLE VIII
 
TERMINATION
 
8.1 Termination Events.  Subject to Section 8.2, this Agreement may, by notice
given before or at the Closing, be terminated:
  
A. by the Seller if Buyer has committed a material breach of any provision of
this Agreement and Sellers have not waived such breach; including without
limitation the failure to pay the final installment if of One Hundred Ninety
Thousand and no/100 Dollars ($190,000.00) as defined in Section 1.2.B or any
portion thereof as required by section 1.2.B and 1.4;
 
B. by the Buyer if Seller has committed a material breach of any provision of
this Agreement and Buyer has not waived such breach.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Notices.  Any notice provided for by this Agreement and any other notice,
demand, or communication required hereunder shall be in writing and either
delivered in person (including by confirmed facsimile transmission) or sent by
hand delivered against receipt or sent by recognized overnight delivery service
or by certified or registered mail, postage prepaid, with return receipt
requested.  All notices shall be addressed as follows:
 
If to Buyer:
 
Mr. Wayne Anderson
   
US Natural Gas Corp
   
1717 Dr. Martin Luther King Jr. St. N
   
St. Petersburg, FL 33704
     
With a copy to:
 
Mr. Patrick O’Connor
   
O’Connor & Associates
   
1250 S Belcher
   
Largo, FL 33771
      If to Seller:    Mr. Trenton T. Madison     Madison Brothers Investments,
LLC     300 Cedar Lane     Brownsville, KY 42210      

 
Any address or name specified above may be changed by a notice given by the
addressee to the other party.  Any notice, demand or other communication shall
be deemed given and effective as of the date of delivery in person or receipt
set forth on the return receipt.  The inability to deliver because of changed
address of which no notice was given, or rejection, or other refusal to accept
any notice, demand or other communication, shall be deemed to be receipt of the
notice, demand or other communication as of the date of such attempt to deliver
or rejection or refusal to accept.


9.2 Entire Agreement; Modifications and Waivers; Cumulative Remedies.  This
Agreement supersedes any existing letter of intent on term sheet between the
parties hereto, constitutes the entire agreement among the parties hereto and
may not be modified or amended except by instrument in writing signed by the
parties hereto, and no provisions or conditions may be waived other than by a
writing signed by the party waiving such provisions or conditions.  No delay or
omission in the exercise of any right or remedy accruing to the Seller or the
Buyer upon any breach under this Agreement shall impair such right, remedy, or
be construed as a waiver of any such breach theretofore or thereafter
occurring.  The waiver by the Seller or the Buyer of any breach of any term,
covenant, or condition herein stated shall not be deemed a waiver of any other
breach, or of a subsequent breach of the same or any other term, covenant, or
condition herein contained.
 
9.3 Successors and Assigns.  Except as set forth in this Article, this Agreement
may not be assigned by the Buyer or the Sellers without the prior approval of
the other party hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
9.4 Article Headings.  Article headings and article and section numbers are
inserted herein only as a matter of convenience and in no way define, limit, or
prescribe the scope or intent of this Agreement or any part hereof and shall not
be considered in interpreting or construing this Agreement.
 
9.5 Time of Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
9.6 Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Kentucky, without regard to conflicts
of laws principles.
 
9.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by any party hereto on a separate counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.
 
9.8 Survival.  All covenants and agreements contained in the Agreement which
contemplate performance after the Closing Date (including, without limitation,
those covenants and agreements contained in Section 1.4 hereof) shall survive
the Closing.
 
9.9 Further Acts.  In addition to the acts, instruments and agreements recited
herein and contemplated to be performed, executed and delivered by the Buyer and
the Sellers, each of the Buyer and each Seller shall perform, execute, and
deliver or cause to be performed, executed, and delivered at the Closing or
after the Closing, any and all further acts, instruments, and agreements and
provide such further assurances as the other party hereto may reasonably require
to consummate the transaction contemplated hereunder.


9.10 Severability.  In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
 
9.11 Indemnification.  Seller shall indemnify and hold Buyer, its directors,
officers, employees, and agents harmless from and against any and all liability,
liens, demands, judgments, suits, and claims of any kind or character arising
out of, in connection with, or resulting from Seller's ownership of the
Properties, for all periods prior to the Closing Date.  Seller shall remain
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests and any retroactive payments, refunds, or
penalties to any party or entity, insofar as any claims relate to periods of
time prior to the Closing Date.
 
    Buyer shall indemnify and hold Seller harmless from and against any and all
liability, liens, demands, judgments, suits, and claims of any kind or character
arising out of, in connection with, or resulting from Buyer's ownership of the
Properties, for periods from and after the Closing Date.  Buyer shall be
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests, and any retroactive payments, refunds, or
penalties to any party or entity as such claims relate to periods from and after
the Closing Date.
 
    Buyer and Seller shall have the right to participate in the defense of any
suit in which one of them may be a party without relieving the other party of
the obligation to defend the suit.
 
 
11

--------------------------------------------------------------------------------

 
 
9.12 Expenses.  Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
contemplated transactions, including all fees and expenses of its
representatives.


9.13 Confidentiality.  The Seller acknowledges that the matters relating to this
Agreement, and the other documents, terms, conditions and information related
thereto (collectively, the “Information”) are confidential in
nature.  Therefore, the Seller covenants and agrees to keep the Information
confidential and will not (except as required by applicable law, regulation or
legal process, and only after compliance with the provisions of this Section
9.13), without the Buyer’s prior written consent, disclose any Information in
any manner whatsoever; provided, however, that the Information may be revealed
only to Seller's owners, Seller’s key employees, legal counsel and financial
advisors, each of whom shall be informed of the confidential nature of the
Information and shall agree to act in accordance with the terms of this Section
9.13.  In the event that a Seller or its key employees, legal counsel or
financial advisors (collectively, the “Information Group”) are requested
pursuant to, or required by, applicable law, regulation or legal process to
disclose any of the Information, the applicable member of the Information Group
will notify the Buyer promptly so that it may seek a protective order or other
appropriate remedy or, in its sole discretion, waive compliance with the terms
of this Section 9.13.  In the event that no such protective order or other
remedy is obtained, or that the Buyer waives compliance with the terms of this
Section 9.13, the applicable member of the Information Group may furnish only
that portion of the Information which it is advised by counsel is legally
required and will exercise all reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Information.
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
12

--------------------------------------------------------------------------------

 
 
The parties hereto have executed and delivered this Agreement as of the date
indicated in the first sentence of this Agreement.
 

  SELLERS:           Madison Brothers Investments, LLC          
May 16, 2011
By:
/s/ Trenton T. Madison       Name: Trenton T. Madison       Its:          

  Madison Brothers Investments, LLC          
May 16, 2011 
By:
/s/ Ronald Madison       Name: Ronald Madison       Its:          

 
BUYER:
          US Natural Gas Corp                    
May 16, 2011 
By:
/s/ Wayne Anderson       Name: Wayne Anderson       Its: President          

                                            
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEASE NAME
ACERAGE
RECORDING DATA
DATE
COUNTY
Elizabeth Graham
21
Vinex to Robo – C18/577
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison– C24/168
12/17/1993
 9/19/1997
 6/1/1998
4/10/2001
Edmonson
Gus Parsley
20
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison  – C24/168
*Madison owns mineral rights
9/19/1997
6/1/1998
4/10/2001
Edmonson
Ward Watt
60
Vinex to Robo – C18/577
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison – C24/168
12/17/1993
9/19/1997
6/1/1998
4/10/2001
Edmonson
Romie Constant
5
Constant to Robo – C18/418
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison – C24/168
8/4/1993
9/19/1997
6/1/1998
4/10/2001
Edmonson
W. A. Vincent
85
Vinex to Robo – C18/57
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison – C24/168
12/17/1993
9/19/1997
6/1/1998
4/10/2001
Edmonson
Guy Wilson
93
Vinex to Robo – C18/577
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison – C24/168
12/17/1993
9/19/1997
6/1/1998
4/10/2001
Edmonson
ROBO Enterprises, Inc. Unit
3
Robo to Bobby Logsdon – C23/352
Bobby to Bruce & Cathy – C23/536
Bruce/Cathy dba Logsdon Brothers to Madison  – C24/168
9/19/1997
6/1/1998
4/10/2001
Edmonson

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
Graphic [chart.jpg]
 
 
15